Citation Nr: 0510151	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  01-03 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for medical treatment 
at a private facility from December 3, 1999, to January 5, 
2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from June 1965 to June 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 decision of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Bay Pines, Florida.  

In February 2005, a personal hearing was conducted at the VA 
Regional Office in St. Petersburg, FL, before the undersigned 
Veterans Law Judge.  

The appeal is REMANDED to the VA MC.  VA will notify you if 
further action is required on your part.


REMAND

This case arose following the veteran's injury in a motor 
vehicle accident in October 1999.  He was initially 
hospitalized at a private facility.  Some of the treatment 
records of that hospitalization are of record.  Those records 
indicate that, on December 3, 1999, he was transferred to a 
private facility for further rehabilitation.  Although the 
statement of the case, dated in March 2001, discusses his 
treatment during the latter admission and refers to a 
psychology treatment summary, consultation report, progress 
notes, and behavior management plan from a private 
psychologist, none of those records is contained in the 
veteran's claims file or accompanying Medical Administration 
Service (MAS) file from the VA MC.  

Further, discharge planning notes prepared in November and 
December 1999 during the preceding hospitalization (which are 
of record) state that VA had been notified of the proposed 
transfer and reflect discussion with VA in that regard.  
Those records do not indicate which VA office had been 
notified or was involved in the discussion, however.  Nor do 
the available records indicate any action VA may have taken 
in that regard.  

Because the treatment and other records listed above are not 
contained in the veteran's claims file or MAS file, the Board 
cannot determine whether the criteria for the benefit sought 
have been met.  In addition, the Board believes that any 
records that may have been compiled by VA through discussions 
with Bayfront Medical Center in conjunction with the proposed 
transfer should be obtained for consideration.  

In addition, the record does not reflect that the VA MC has 
provided the veteran with any notice pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  Final appellate consideration of his claim cannot 
proceed until he is notified of that law's various 
provisions.  

Therefore, this case is REMANDED to the VA MC for the 
following actions:  

1.  The VA MC should (a) inform the 
claimant about the information and 
evidence not of record that is necessary 
to substantiate the claim, specifically, 
(i) evidence that his transfer 
to the private facility in 
December 1999 was authorized by 
VA in advance or within 72 
hours after the admission; or
(ii) if the transfer was not 
specifically authorized in 
advance or within 72 hours 
after the admission, 
(A) medical evidence 
indicating that the care 
and services were rendered 
in a medical emergency of 
such nature that delay 
would have been hazardous 
to life or health, and 
(B) evidence indicating 
that no VA or Federal 
facilities were feasibly 
available.  
(b) inform the claimant about the 
information and evidence that VA 
will seek to provide; 
(c) inform the claimant about the 
information and evidence the 
claimant is expected to provide; and 
(d) request or tell the claimant to 
provide any evidence in his 
possession that pertains to the 
claim, or something to the effect 
that the claimant should "give us 
everything you've got pertaining to 
your claim(s)."  

2.  With any needed signed authorization 
from the veteran, the VA MC should 
request copies of all treatment records 
from Bayfront Medical Center 
Rehabilitation Center and from 
S. M. Frank, Ph.D., concerning the 
veteran's treatment from December 3, 
1999, through January 5, 2000.  The VA MC 
should also request the discharge summary 
for the veteran's hospitalization at 
Bayfront Medical Center from October 29, 
1999, through December 3, 1999.  All 
records so received should be associated 
with the MAS file.  

3.  The MC should identify which VA 
office was consulted by Bayfront Medical 
Center prior to the veteran's transfer in 
December 1999 and should request from 
that office any telephone diaries or 
other records prepared in conjunction 
with that consultation.  All records so 
received should be associated with the 
MAS file.  

4.  After affording the veteran an 
opportunity to respond to the VCAA notice 
and upon completion of the requested 
development, the MC should again consider 
the veteran's claim, including the issue 
of whether VA authorized his transfer for 
medical treatment at a private facility 
beginning December 3, 1999, either in 
advance or within 72 hours after the 
transfer.  If any action taken remains 
adverse to the veteran, he and his 
accredited representative should be given 
an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


